The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 5/20/2022 have been entered and considered. Upon entering amendment, claims 1, 3, 4, 6, have been amended, claims 2 and 11 have been canceled. Claims 1, 3-10, 12-17 remain pending with claims 12-17 being previously withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “wherein the NFC module operates in a NFC OFF state, a NFC ENABLED state, or a NFC ACTIVE state…controlled by a command from the power transmitter system” and then recite “the command is a data send command…provide the data send command to the receiver.” It is unclear how a singular command defined as being used to control transition between operation states of the NFC module can also be defined and/or redefined and further limited to be a data send command sent to a receiver. A singular command cannot be both. For purposes of examination, the claim will be interpreted as best understood (see rejections below for further analysis of the claims).
Claims 3-5 depend on independent claim 1 and therefore inherit the deficiencies of claim 1 and claims 7-10 depend on independent claim 6 and therefore inherit deficiencies of claim 6. 
Claim Objections
Claims 1, 6 are objected to because of the following informalities:  
Claim 1 recites “wherein the NFC module operates” in states “controlled by a command” and then defines “in the NFC enabled state, the power transmitter system is configured to…” and “in the NFC ACTIVE state…the power transmitter system is configured to…” The power transmitter system, however, is expressly defined in claim 1 as separate from the NFC module (see lines 2-6 of claim 1). That is, the claim defines the NFC module states by actions taken by the power transmitter system and not by how the NFC module itself operates in the states.  Why does the NFC module need to make any transitions if the action taken within the states are in the “power transmitter system”? The applicant is encouraged to further amend the claims to define the NFC states by how the NFC module itself operates instead of by what the power transmitter system is “configured to” do.
Claim 6 recites similar limitations as indicated above in claim 1 and therefore is similarly objected to.
Claims 1 and 6 recite the limitation "the power transfer system" in the last two wherein clauses of each respective claim.  There is insufficient antecedent basis for this limitation in the claim. This should instead be corrected to “the power transmitter system”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Park (2019/0305826) in further view of Takeuchi (2016/0286021 A1).
Regarding Claim 1,
Joye (figs.3 and 5) teaches a wireless power transmitter, comprising: 
a power transmitter system (fig.3, 301, 303) coupled to a transmitter coil (fig.3, 103) to provide wireless power to a power receiver (receiver shown in fig.5); and 
a near-field communications (NFC) module (fig.3, 305, 307, 309, 311, 313, par [142]) having an NFC driver (fig.3, 305) coupled to a near-field coil (fig.3, 109) to communicate with the power receiver (par [143]) and having an interface coupled to communicate with the power transmitter system (see fig.3, pars [158-159]; the two-way arrows between 305 of the NFC module and the power transmitter system 303, 301 indicates that there is an “interface” between the two modules “coupled to communicate with the power transmitter system”. Additionally, item 313 of the NFC module initiates/triggers the power transmitter system to perform specific operations, which reads on an interface coupled to communicate with the power transmitter system).
Joye does not explicitly disclose wherein in an NFC ENABLED state, the power transmitter system is configured to transfer power, receive a power receiver ID from the power receiver, and transition to an NFC ACTIVE state, wherein in the NFC ACTIVE state, a command is a data send command and the power transfer system is configured to provide the data send command to the power receiver, and detect presence of a NFC card based on the data send command, and wherein the power transfer system prevents wireless power transfer when the NFC card is present.
Park (figs.3 and 13), however, teaches wherein in an NFC enabled state (par [155]; Park teaches that the transmitter has an “NFC functional unit” that has the power transmitter configuration that corresponds to the claim’s definition of an “NFC ENABLED state”), the power transmitter system is configured to (i.e. has the capability/ability to) transfer power (par [69]; the power transmitter sends a digital ping that represents the application/transmission of electric power), receive a power receiver ID from the power receiver (pars [69-70]; receive “identification//configuration information” from the receiver), and transition to an NFC ACTIVE state (pars [158-159, 182]; transition to an NFC active to send a data command to the receiver to indicate that it is capable of NFC detection, detect whether the NFC card is present and refrain from power transfer when it is. Note: the claim does not define what causes the transition and/or in response to what), a command is a data send command and the power transfer system is configured to provide the data send command to the power receiver (pars [158-159, 182]; the power transmitter system sends a data send command read on by the “NFC detection/protection bit field set to a value of 11” that indicates that the power transmitter has a capability of NFC detection to the receiver), and detect presence of a NFC card based on the data send command (pars [89, 182], the RFID/NFC card has been detected “based on” the data send command sent to the receiver that the power transmitter has capability NFC card detection), and wherein the power transfer system prevents wireless power transfer when the NFC card is present (par [182]; “power transmitter may refrain from entering the power transfer phase until the detected NFC card/tag is removed”).
Thus, because Park teaches what the power transmitter is “configured to” do, Park teaches the state of the NFC ENABLED state and the state of the NFC ACTIVE state- this is because the NFC states are defined by the actions taken by the power transmitter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joye’s that includes the NFC module to that of Park’s power transmitter system configurations defining the NFC ENABLED state and NFC ACTIVE state. The motivation would have been to detect and identify the power receiver and to further prevent transmitting wireless power to the receiver when the NFC card is determined to be in close proximity to the transmitter to prevent damaging an NFC chip of the card. 
The combination does not explicitly disclose the NFC module is controlled by a command from the power transmitter system to transition from the NFC OFF state to the NFC ENABLED state and transition from the NFC ENABLED state to the NFC ACTIVE state.
Takeuchi, however, teaches it is known in the art to have the NFC module (24) be controlled by a command from an external component to transition from the NFC OFF state (par [31]; OFF state) to the NFC ENABLED state (par [67]; CPU 32 changes the NFC module 24 from the OFF state to the standby state/”NFC enabled” state) and transition from the NFC ENABLED state to the NFC ACTIVE state (par [61]; CPU 32 changes the NFC module 24 from the standby state/NFC ENABLED to the NFC ACTIVE state/ON state).
Thus, the combination teaches that the source of the command to control the operating states of the NFC module is part of Joye’s power transmitter system to control the transition of the NFC module from the OFF state to the ENABLED state and from the ENABLED state to the ACTIVE state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Takeuchi in order to control the NFC module to its appropriate setting based on the power transmitter system’s configurations as taught by the combination of references and to control the NFC module to the OFF state when it’s not needed to realize power savings.
Regarding Claim 6,
Joye (figs.3 and 5) teaches a wireless power system, comprising 
a wireless power transmitter (fig.3) that includes a power transmitter system (301, 303) coupled with a transmission coil (103), the power transmitter system (301, 303) in communication with a transmitter near-field communications (NFC) module (305, 307, 309, 311, 313) having an NFC driver (305) coupled with a near field communications coil (109) and having an interface to communicate with the power transmitter system (see fig.3, pars [158-159]; the two-way arrows between 305 of the NFC module and the power transmitter system 303, 301 indicates that there is an “interface” between the two modules “to communicate with the power transmitter system”. Additionally, item 313 of the NFC module initiates/triggers the power transmitter system to perform specific operations, which reads on an interface to communicate with the power transmitter system); 
a wireless power receiver (fig.5) that includes a power receiver system (501) coupled with a receiver coil (107), the power receiver system (501) in communication with a receiver NFC module (307, 309, 311, 313, 401, par [204]; the power transmitter system 501 sends a signal to 401 of the NFC module to initiate a detection process; thus it is in communication with 401 of the receiver NFC module) coupled through a receiver NFC driver (fig.5, 505) with a receiver near field communications coil (111, pars [195, 200, 204]).
Joye does not explicitly disclose wherein in an NFC ENABLED state, the power transmitter system is configured to transfer power, receive a power receiver ID from the power receiver, and transition to an NFC ACTIVE state, wherein in the NFC ACTIVE state, a command is a data send command and the power transfer system is configured to provide the data send command to the power receiver, and detect presence of a NFC card based on the data send command, and wherein the power transfer system prevents wireless power transfer when the NFC card is present.
Park (figs.3 and 13), however, teaches wherein when the transmitter NFC module in an NFC ENABLED state (par [155]; Park teaches that the transmitter has an “NFC functional unit” that has the power transmitter configuration that corresponds to the claim’s definition of an “NFC ENABLED state”), the power transmitter system is configured to transfer power (par [69]; the power transmitter sends a digital ping that represents the application/transmission of electric power), receive a power receiver ID from the power receiver (pars [69-70]; receive “identification//configuration information” from the receiver), and transition to an NFC ACTIVE state (pars [158-159, 182]; transition to an NFC active state to send a data command to the receiver to indicate that it is capable of NFC detection, detect whether the NFC card is present and refrain from power transfer when it is. Note: the claim does not define what causes the transition and/or in response to what), a command is a data send command and the power transfer system is configured to provide the data send command to the power receiver (pars [158-159, 182]; the power transmitter system sends a data send command read on by the “NFC detection/protection bit field set to a value of 11” that indicates that the power transmitter has a capability of NFC detection to the receiver), and detect presence of a NFC card based on the data send command (pars [89, 182], the RFID/NFC card has been detected “based on” the data send command sent to the receiver that the power transmitter has capability NFC card detection), and wherein the power transfer system prevents wireless power transfer when the NFC card is present (par [182]; “power transmitter may refrain from entering the power transfer phase until the detected NFC card/tag is removed”).
Thus, because Park teaches what the power transmitter is “configured to” do, Park teaches the state of the NFC ENABLED state and the state of the NFC ACTIVE state- this is because the NFC states are defined by the actions taken by the power transmitter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joye’s that includes the NFC module to that of Park’s power transmitter system configurations defining the NFC ENABLED state and NFC ACTIVE state. The motivation would have been to detect and identify the power receiver and to further prevent transmitting wireless power to the receiver when the NFC card is determined to be in close proximity to the transmitter to prevent damaging an NFC chip of the card. 
The combination does not explicitly disclose the transmitter NFC module is controlled by a command from the power transmitter system to transition from the NFC OFF state to the NFC ENABLED state and transition from the NFC ENABLED state to the NFC ACTIVE state.
Takeuchi, however, teaches it is known in the art to have the NFC module (24) be controlled by a command from an external component to transition from the NFC OFF state (par [31]; OFF state) to the NFC ENABLED state (par [67]; CPU 32 changes the NFC module 24 from the OFF state to the standby state/”NFC enabled” state) and transition from the NFC ENABLED state to the NFC ACTIVE state (par [61]; CPU 32 changes the NFC module 24 from the standby state/NFC ENABLED to the NFC ACTIVE state/ON state).
Thus, the combination teaches that the source of the command to control the operating states of the NFC module is part of Joye’s power transmitter system sent to the NFC module’s interface to control the transition of the NFC module from the OFF state to the ENABLED state and from the ENABLED state to the ACTIVE state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Takeuchi in order to control the NFC module to its appropriate setting based on the power transmitter system’s configurations as taught by the combination of references and to control the NFC module to the OFF state when it’s not needed to realize power savings.
Regarding Claim 7,
The combination of Joye, Park, and Takeuchi teaches the claimed subject matter in claim 6 and Joye further teaches wherein the wireless power transmitter and the wireless power receiver communicate with near-field communications (par [200]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Park (2019/0305826) in further view of Takeuchi (2016/0286021 A1) in further view of Dooley et al. (2018/0260209 A1).
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and Joye further teaches wherein the power transmitter system communicates with the interface of the NFC module (Joye, Fig.3, see rejection of claim 1). 
The combination does not explicitly disclose the interface of the NFC module is an I2C interface.
Dooley (Fig.1), however, teaches it is known in the art to communicate for the interface of the NFC module (106) to be an I2C interface (par [17]; I2C interface to implement communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination so that the power transmitter system’s communication with the interface of the NFC module is with an I2C interface. The motivation would have been because there are a plethora of well-known communication protocols known in the art (SPI, I2C) and selecting the I2C interface is an obvious matter of design choice.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Park (2019/0305826) in further view of Takeuchi (2016/0286021 A1) in further view of Tamura et al. (2015/0024684 A1).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and Joye further teaches wherein the power transmitter system is configured to receive data through the NFC module from the power receiver (Joye, fig.3, pars [145, 158-159]).
Joye does not explicitly disclose receiving instructions. 
Tamura (Figs.3, 4, 6), however, teaches receiving instructions through the near-field module (501) (par [69]; transmits a command/instruction to read the data stored in the NFC memory 503).
Thus, the combination teaches the power transmitter system receiving communication from the receiver through the near-field module and Tamura teaches receiving an instruction to read data stored in the NFC memory 503. Thus, the power transmitter system of Joye receives instructions from the receiver via the NFC module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to also receive instructions. The motivation would have been to share and exchange information and instructions as is well-known in the art.
Regarding Claim 5,
The combination of Joye in view of Park, Takeuchi and Tamura teaches the claimed subject matter in claim 4 and the combination further teaches wherein the instructions include instructions to save, modify, or read data stored in the power transmitter system (Joye, see rejection of claim 1 and Tamura, par [69]; Joye teaches the power transmitter system receiving communication from the receiver through the near-field module and Tamura teaches receiving a command to read data stored in the NFC memory 503. Thus, the power transmitter system of Joye receives instructions from the receiver via the NFC module to read stored data). Note: sharing and exchanging information can include read data as is obvious and well-desired in the art of near field communications.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Park (2019/0305826) in further view of Takeuchi (2016/0286021 A1) in further view of Bell et al. (9,853,458 B1).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 6. The combination does not explicitly disclose the wireless power receiver is coupled to a graphical user interface (GUI).
Bell (fig.35), however, teaches the wireless power receiver system (3520b) is coupled to a graphical user interface (GUI) (Col.18, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Bell’s GUI. The motivation would have been to manage interactions of the receiver within the wireless charging system.
Regarding Claim 9,
The combination of Joye, Park, Takeuchi, and Bell teaches the claimed subject matter in claim 8 and the combination further teaches wherein the GUI communicates data with the power transmitter system (Bell, Col.34, lines 38-45).
Regarding Claim 10,
The combination of Joye in view of Park, Takeuchi, and Bell teaches the claimed subject matter in claim 8 and the combination further teaches wherein the GUI is configured to provide data and instructions to save, modify, or read data in the power transmitter system (Joye, see rejection of claim 6 and Bell, Col.34, 38-47; Bell teaches the GUI is configured to communicate with the power transmitter and send information that includes device ID and charge status amongst others that causes the transmitter to save the ID and then updates its database-this update is modifying the data in the transmitter system).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASEM MOURAD/Examiner, Art Unit 2836                
                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836